       Case 1:20-cv-01949 Document 2 Filed 02/24/20 Page 1 of 1 PageID: 21



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 JEFFREY PETROZZINO and
 CHRISTINE PETROZZINO, h/w,
 individually and on behalf of all others           Civil Action No.:
 similarly situated

                                Plaintiffs

                v.                                  CLASS ACTION COMPLAINT

 VIVINT, INC.                                       Jury Trial Demanded

                                Defendant


             DISCLOSURE STATEMENT PURSUANT TO Fed. R. Civ. P. 7.1
                              (Civil Action)

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Jeffrey Petrozzino and

Christine Petrozzino, who are individual plaintiffs in the within action, are not corporate entities.

       The undersigned understands that under Rule 7.1 of the Federal Rules of Civil Procedure,

the parties must promptly file a supplemental statement upon any change in the information that

this statement requires.

                               GERSTEIN GRAYSON COHEN & MELLETZ, LLP



                               By:   /s/ Brandon G. Johnson
                                       Brandon G. Johnson, Esquire, for the Firm
                                       New Jersey Bar ID No.: 007701993
                                       1288 Route 73 South, Suite 301
                                       Mount Laurel, New Jersey 08054
                                       (856) 795-6700
                                       bjohnson@gersteingrayson.com

                                       Attorneys for Plaintiffs

Dated: February 24, 2020
